13‐832
     Smigelski v. Peters



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER


RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



           At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
     Square, in the City of New York, on the 11th day of March, two thousand
     fourteen.

     PRESENT:
                       Amalya L. Kearse,
                       Richard C. Wesley,
                       Christopher F. Droney, 
                               Circuit Judges. 
     _________________________________________

     Jacek I. Smigelski,

                       Plaintiff‐Appellant,              

                       v.                                             13‐832
                                                                                     
     Ellen Ash Peters, Individually and in Official 
     Capacity, AKA Ellen A. Blumberg, Thomas A.
     Bishop, Individually and in Official Capacity,
Lubbie Harper, Jr., Individually and in Official
Capacity, Suzanne B. Sutton, Individually and in
Official Capacity, State of Connecticut, George
Jepsen, in Official Capacity acting for the State of
CT,

           Defendants‐Appellees.
_________________________________________

FOR APPELLANT:            Jacek I. Smigelski, pro se, Southington, CT

FOR APPELLEES:        Philip Miller, Assistant Attorney General, for
                      George Jepsen, Attorney General of the State of
                      Connecticut, Hartford, CT
_________________________________________

      Appeal from a judgment of the United States District Court for the

District of Connecticut (Chatigny, J.).

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

      On appeal, Jacek I. Smigelski, a suspended attorney proceeding pro se,

appeals the judgment of the district court dismissing his 42 U.S.C. § 1983

claims as barred by the Eleventh Amendment, judicial immunity, and

prosecutorial immunity.  We assume the parties’ familiarity with the

underlying facts, the procedural history, and the issues on appeal.


                                          2
       This Court reviews de novo a district court decision dismissing a

complaint pursuant to Rule 12(b)(1) or 12(b)(6).  See Jaghory v. New York State

Dep’t of Educ., 131 F.3d 326, 329 (2d Cir. 1997).  Dismissal of a case for lack of

subject matter jurisdiction under Rule 12(b)(1) is proper “when the district

court lacks the statutory or constitutional power to adjudicate it.”  Makarova

v. United States, 201 F.3d 110, 113 (2d Cir. 2000).  A § 1983 claim may

properly be dismissed on a Rule 12(b)(6) motion where the complaint on its

face reveals that the movant is entitled to absolute immunity.  See generally

Day v. Morgenthau, 909 F.2d 75, 76–78 (2d Cir. 1990).

       Although we are “ordinarily obligated to afford special solicitude to

pro se litigants” based on “[t]he rationale . . . that a pro se litigant generally

lacks both legal training and experience, . . . a lawyer representing himself

ordinarily receives no such solicitude at all.” Tracy v. Freshwater, 623 F.3d 90,

101–02 (2d Cir. 2010).

       Having conducted an independent and de novo review of the record,

we find that the district court correctly concluded that Smigelski’s claims

were barred either by the Eleventh Amendment or the doctrines of absolute

immunity.  We therefore affirm for substantially the same reasons set forth

by the district court.
                                          3
The judgment of the district court is AFFIRMED.

                             FOR THE COURT: 
                             Catherine O’Hagan Wolfe, Clerk




                              4